Name: 80/322/EEC: Commission Decision of 28 February 1980 on the lodging of applications for import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-19

 Avis juridique important|31980D032280/322/EEC: Commission Decision of 28 February 1980 on the lodging of applications for import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland Official Journal L 073 , 19/03/1980 P. 0012****( 1 ) OJ NO L 55 , 28 . 2 . 1980 , P . 4 . ( 2 ) OJ NO L 56 , 29 . 2 . 1980 , P . 22 . COMMISSION DECISION OF 28 FEBRUARY 1980 ON THE LODGING OF APPLICATIONS FOR IMPORT LICENCES IN RESPECT OF BEEF AND VEAL PRODUCTS ORIGINATING IN BOTSWANA , KENYA , MADAGASCAR AND SWAZILAND ( 80/322/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 435/80 OF 18 FEBRUARY 1980 ON THE ARRANGEMENTS APPLICABLE TO AGRICULTURAL PRODUCTS AND CERTAIN GOODS RESULTING FROM THE PROCESSING OF AGRICULTURAL PRODUCTS ORIGINATING IN THE AFRICAN , CARIBBEAN AND PACIFIC STATES OR IN THE OVERSEAS COUNTRIES AND TERRITORIES ( 1 ), AND IN PARTICULAR ARTICLE 23 THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 486/80 OF 28 FEBRUARY 1980 LAYING DOWN DETAILED RULES FOR THE APPLICATION IN THE BEEF AND VEAL SECTOR OF REGULATION ( EEC ) NO 435/80 ( 2 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS IT IS APPROPRIATE TO FIX THE QUANTITIES IN RESPECT OF WHICH IT WILL BE POSSIBLE TO APPLY FOR IMPORT LICENCES FROM 1 TO 10 MARCH 1980 , HAS ADOPTED THIS DECISION : ARTICLE 1 APPLICATIONS FOR LICENCES MAY BE SUBMITTED DURING THE FIRST 10 DAYS OF MARCH 1980 , IN RESPECT OF THE FOLLOWING QUANTITIES OF BONED BEEF AND VEAL : - BOTSWANA:15 763 TONNES , - KENYA:118 TONNES , - MADAGASCAR:6 316 TONNES , - SWAZILAND:2 803 TONNES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT